Citation Nr: 1409504	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-43 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher initial disability rating for hearing loss, evaluated as noncompensably disabling prior to January 4, 2011, and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
REMAND

The Veteran had active military service from January 1958 to March 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, wherein, the RO, among other things, awarded service connection for hearing loss and assigned a noncompensable (zero percent) evaluation, effective from February 3, 2009.  The Veteran disagreed with the assigned rating and appealed to the Board.  

Based on the results of audiometric testing conducted during a January 2011 VA audiology examination, the RO issued a rating decision that same month wherein it increased the Veteran's hearing loss disability rating to 10 percent, effective from January 4, 2011.  A review of the examination report confirms that the relevant evidence contained therein supports the assignment of a 10 percent rating, but not higher.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (providing that disability ratings for service-connected hearing impairments are determined through mechanical application of the disability rating schedule to the results of audiometric evaluations).  The Veteran continued to assert his disagreement with the assigned rating and at his December 2011 Board hearing, submitted additional evidence, to include the results of private audiogram conducted that same month, along with a waiver of consideration by the agency of original jurisdiction (AOJ).  

Notably, although the Veteran's puretone threshold averages in December 2011 were shown to be somewhat worse than they had been on examination in January 2011, the Veteran's speech recognition scores were drastically reduced from what they were 11 months prior.  Speech audiometry in January 2011 revealed speech recognition abilities of 84 percent in the right ear and of 80 percent in the left ear, using Maryland CNC tests.  In December 2011, however, administration of that same test revealed speech recognition abilities of only 28 percent in the right ear and 36 percent in the left ear.  Although it is certainly possible that the Veteran could have experienced a decrease in speech recognition abilities during the relevant time frame, given the significant differences in scores over a relatively short period of time, the Board finds reason to question the accuracy of the hearing data recorded in the both the January 2011 and the December 2011 audiology report, especially in light of the Veteran's allegations during his December 2011 hearing concerning the methods employed to test his hearing acuity and speech recognition during the January 2011 VA examination.  Accordingly, the Board finds that the matter must be remanded for the Veteran to be afforded another VA examination to accurately determine the severity of his hearing loss during the relevant time period.  As part of the examination to be afforded on remand, the examiner should be asked to reconcile, to the extent possible, the differences in the January and December 2011 speech recognition scores.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The Veteran should be scheduled for a VA audiology examination in connection with his claim.  The audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The effects of the hearing loss on the Veteran's ability to function, to include his ability to work, should be noted.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The audiologist should also review the January 2011 VA and December 2011 private audiology examination reports and, to the extent possible, provide a rationale for differences in the Veteran's speech recognition scores recorded therein, to include a discussion of whether either report can be relied upon as a valid measure of the Veteran's speech recognition abilities at those times.

2.  The AOJ must ensure that the medical examination report complies with this remand and the questions presented in the request, especially with regard to the request that the audiologist discuss the differences in the Veteran's speech recognition scores from January to December 2011 and the validity of that data.  If the report is insufficient, it must be returned to the audiologist for necessary corrective action.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the issue on appeal must be re-adjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


